Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Final Office Action on the merits.  Claims 1-4 are currently pending and are addressed below.
Response to Amendment
The response filed 12/28/2020 has been entered. Claims 1-4 are currently pending. 
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. In response to Applicant's argument that the imaging device of Krupyshev is not “attached to” the end effector or robot arm, the Office respectfully disagrees. As previously noted in the Non-Final Office Action, the claim language, broadly interpreted does not require a direct mounting of the imaging device on the robot arm, but merely the components being “attached”. Since Krupyshev teaches the “transport apparatus” comprising the robot arm, the imaging device, and all supporting structure, the various components meet the claim limitations “attached to” since they form a common apparatus with interconnected parts. Therefore the prior art of record anticipates the claim language and Applicant’s arguments are not persuasive.
Additionally, with respect to Applicant’s arguments regarding the 35 USC 103 rejection, the Office further respectfully disagrees. In particular, Applicant argues that .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Krupyshev (US 2019/0237351).

Regarding claim 1:
 A robot comprising: a robot arm having a plurality of links connected via a joint (see at least Fig. 2A, Arms 210, 212, [0031-0032]); 
an end effector coupled to a distal end of the robot arm via a wrist joint (end effectors, see at least Figs. 2A-2D, Fig. 10); 
an imaging device (imaging system 500, camera 501, see at least [0056]) attached to the end effector or the robot arm (camera may be mounted to the transport apparatus in any suitable manner, location. Broadly interpreted, mounting the camera anywhere on the transport apparatus meets the limitation “attached to” since they are all attached/connected together in the same apparatus, see at least [0056-0057]) so that rotational positions of the joint and the wrist joint when the end effector and the robot arm are in a predetermined original posture (predetermined repeatable position 650, 650’, factory set, ‘zeroed’ position, see at least [0031]) are set as an original position, and a whole of the end effector and the robot arm in the original posture is included in an imaging range (FOV may encompass entire robot arm, see at least [0058]); and 
a controller that controls operations of the robot arm and the imaging device (controller 110, see at least abstract, [0044] [0059]), 
wherein the controller sets the rotational positions of the joint and the wrist joint as the original position (see at least [0054]), causes the imaging device to capture an image to acquire the captured image, obtains a deviation of a current posture of the end effector and the robot arm from the original posture by comparing an original posture reference image representing the end effector and the robot arm in the original posture with the captured image, and determines presence or absence of displacement of the original position based on the deviation (determining positional variance, see at least [0059-0061]).

Alternately or in addition, in case Krupyshev does not clearly teach the imaging device “attached to” the robot arm or end effector, Krupyshev does suggest mounting the imaging device anywhere in the transfer device for imaging a desired portion of the robot arm/end effector. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the robotic transfer device calibration system as taught by Krupyshev with a mounting of the imaging device in any location as a matter of design choice as suggested by Krupyshev in order to ensure a desired aspect of the robot arm is in the FOV in the desired position.

Regarding claim 3, Krupyshev teaches a method as in claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Krupyshev as in claims 1 and 3 above, in view of Sharp KK (JP 2018-083270).

Regarding claims 2 and 4:
 
Krupyshev teaches the limitations as in claims 1 and 3 above. Krupyshev further teaches wherein the positional deviance is used to correct and “zero out” the repeatable position (see at least [0064]).
Krupyshev does not teach repeating the comparison of the image and corrective movement until the deviation is substantially zero.
Sharp KK teaches a system and method of calibrating a robot posture via comparison of images of the robot to a reference image, including wherein when the controller determines that the displacement of the original position is present, the controller repeats, until the deviation is substantially zero, changing a posture of the end effector and the robot arm so that the deviation is eliminated, causing the imaging device to capture an image to acquire the captured image, and obtaining a deviation of a new current posture from the original posture by comparing the captured image with the original posture reference image, and stores, as a new original position, rotational positions of the joint and the wrist joint when the deviation is below a threshold value (see at least Fig. 3, [0014-0015], alternately Fig. 6).

 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the robotic calibration method and system as taught by Krupyshev with the technique of repeating the calibration process until the variance is sufficiently corrected for as taught by Sharp KK in order to ensure the calibration is successful and complete after each attempt, and continuing to calibrate if not.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on M-F 8-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan Rink/Primary Examiner, Art Unit 3664